Russell, J.
Whether a particular clerk or other employee is a laborer within the terms of section 4732 of the Civil Code of 1895 is generally a-question of fact, dependent upon whether his duties are mainly physical or mental. Howell v. Atkinson, 3 Ga. App. 58 (59 S. E. 316); Oliver v. Macon Hardware Co., 98 Ga. 249 (25 S. E. 403; 58 Am. St. R. 300). Unless the judgment of the justice of the peace was contrary to law, *566for the reason that there was no evidence to support it, appeal, and not certiorari, was the proper method for remedying the alleged error. Toole v. Edmondson, 104 Ga. 776 (31 ,S. E. 25). But even if the judgment which it was sought to review by certiorari was contrary to law, no assignment of error based upon that ground is contained in the petition for certiorari. For these reasons the judge of the superior court did not err in refusing to sanction the petition for certiorari.
Decided January 24, 1911.
Petition for certiorari; from Pulton superior court — Judge Pendleton. April 18, 1910.
Scott & Davis, for plaintiff in error.
W. H. TJndermood, contra.

Judgment affirmed.